Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerald O. Deel appeals the district court’s order adopting the report and recommendation of the magistrate judge and dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Deel v. Home Depot USA, Inc., No. 7:09-cv-02817-GRA, 2010 WL 2196272 (D.S.C. filed May 26, 2010 & entered May 27, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.